DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification.
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
4.	Claims 1-20 are objected to because of the following informalities:  
In line 5 of claim 1: “… when in use; …” should be changed to --… when in use, and …--;
In line 6 of claim 1: “… and wherein …” should be changed to --… wherein …--; 
In line 4 of claim 2: “… to be inserted; …” should be changed to --… to be inserted, or …--;
In line 5 of claim 2: “… or, wherein …” should be changed to --… wherein …--; 
In line 3 of claim 10: “… a sliding pin …” should be changed to --… and a sliding pin …--; 
In line 2 of claim 12: “… further comprises …” should be changed to --… comprises …--;
In line 2 of claim 13: “… further comprises …” should be changed to --… comprises …--; and 
In line 2 of claim 15: “… wherein …” should be changed to --… and wherein …--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7, 11-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation “the matching portion” in claim 7, the limitation “the sliding pin” in claims 11-15, the limitation "the sliding pin mechanism" in claims 12 -13, the limitation “the toggle member” in claim 14, and the limitation “the damping member in claims 19 and 20 are recited.  There are insufficient antecedent bases for these limitations in the claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (U.S. Pub. No. US 2015/0234501 A1) in view of Kong (U.S. Pub. No. US 2018/0292666 A1).

As to claim 1, Lyons (Figs. 1-11) teaches a head-mounted display device (a head mounted display HMD; Figs. 1-2), comprising a device body (a rear part of a main body 10), a front cover (a front part of the main body 10) and a remote controller (a re-attachable remote controller 30) (Figs. 1-2), 
wherein a first end of the device body is a display end (an end of the rear part of the main body, which contacts a slot 18) (Figs. 1 and 4a), the front cover (the front part of the main body 10) is disposed on the device body (the rear part of a main body 10) and is positioned opposite to the display end (Figs. 1 and 4a), and the front cover (the front part of the main body 10) and the display end (the end of the rear part of the main body, which contacts a slot 18) are adapted to provide a display (an external mobile computing device 50) to be inserted therebetween when in use (Figs 1 and 4a).
Lyons does not teach wherein the front cover is provided with a through hole opposite to the display end, adapted to receive and fix the remote controller.
Kong (Figs. 13-15) teaches 
wherein the front cover is provided with a through hole opposite to the display end, adapted to receive and fix the remote controller (the user can also attach a haptic device 624 or motion sensor to the front cover of the viewer housing with conventional attachment to a slit opening as remote controls to operate the VR software app; [0117], lines 1-6; Figs. 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an attachment of a haptic device as taught by Kong in a head mounted display of Lyons because the attachment of a haptic device is easy and compact to carry.

As to claim 2, Lyons teaches 
wherein the device body (the rear part of a main body 10) includes a housing to which the front cover (the front part of the main body 10) is fixedly connected (Figs. 1-2), and a gap (a slot 18) is provided between the front cover (the front part of the main body 10) and the display end (the end of the rear part of the main body, which contacts the slot 18) for the display (the external mobile computing device 50) to be inserted (Figs. 1 and 4a); 
or, the front cover is movably connected to the device body, the front cover is adapted for movement between a storage position proximate to the display end and a working position distal from the display end, and the gap between the front cover and the display end is adapted for receiving the display when the front cover is in the working position.

As to claim 5, Kong teaches 
wherein, when the remote controller (the haptic device 624) is fixed in the through hole (the slit opening), the remote controller (the haptic device 624) protrudes from the front cover (the front cover of the viewer housing) on one side facing the display end (an end of the frame 2 facing the smart device 61) and is located on an insertion route of the display (the smart device) (Figs. 13 and 13A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an attachment of a haptic device as taught by Kong in a head mounted display of Lyons because the attachment of a haptic device is easy and compact to carry.

As to claim 7, Kong teaches 
wherein the matching portion is symmetrically arranged on one side (an inner sider) of the remote controller (the haptic device 624) facing the display end (the end of the frame 2 facing the smart device 61) (Figs. 13 and 13A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an attachment of a haptic device as taught by Kong in a head mounted display of Lyons because the attachment of a haptic device is easy and compact to carry.

As to claim 8, Kong teaches 
wherein an avoidance portion (an elastic or rubber band 627) is provided on the display end (the end of the frame 2 facing the smart device 61) and the avoidance portion (the elastic or rubber band 627) avoids the remote controller (the haptic device 624) (Figs. 13 and 13A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an attachment of a haptic device as taught by Kong in a head mounted display of Lyons because the attachment of a haptic device is easy and compact to carry.

Allowable Subject Matter
9.		Claims 3-4, 6, and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 11-15 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
the prior art of record, Lyons and Kong, either individually or in combination, does not teach the limitations “the front cover slidably connected with the device body” of claims 3-4, the limitation “the display pushed the remote controller away from the through hole by driving the matching portion” of claim 6, the limitation “the remote controller is fixed in the through hole to close the through hole” of claim 9, the limitation “a sliding pin” of claims 10-11, the limitation “the sliding pin mechanism/sliding pin mechanisms” of claims 12-13/16, the limitation “the toggle member” of claim 14, the limitation “a pushing member” of claim 15, the limitation “a/the damping member” of claims 17 and 19-20, and the limitation “a limiting mechanism” of claim 19 in combination with other limitations of the respective claim, the base claim and any intervening claim(s).

Conclusion

10.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murray (U.S. Pub. No. US 2014/0152531 A1) is cited to teach a head mounted display device that projects a stereoscopic image from an attached mobile electronics device onto an eyepiece, which gives the effect of a virtual image superimposed on the real world.
Fullam (U.S. Pub. No. US 2016/0091877 A1) is cited to teach a head-mounted computing system taking the form of a pair of wearable glasses comprising a see-through display which may be configured to visually augment an appearance of a real-world, physical environment to a wearer viewing the physical environment through the transparent display.

Inquiry

11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691